Case: 19-10205      Document: 00515267765         Page: 1    Date Filed: 01/10/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10205                         January 10, 2020
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

JOHNNY RAY MARTINEZ, also known as Juan Ramon Martinez,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 5:17-CR-44-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

       The attorney appointed to represent Johnny Martinez has moved to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10205    Document: 00515267765     Page: 2   Date Filed: 01/10/2020


                                 No. 19-10205

withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Martinez has filed a
response. The record is not sufficiently developed for a fair evaluation of Mar-
tinez’s claims of ineffective assistance of counsel; we therefore decline to con-
sider them but without prejudice to collateral review. See United States v.
Isgar, 739 F.3d 829, 841 (5th Cir. 2014).

      We have reviewed counsel’s brief, relevant portions of the record, and
Martinez’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, the motion
for leave to withdraw is GRANTED, counsel is excused from further responsi-
bilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2. To the
extent that Martinez moves for the appointment of substitute counsel, the
motion is DENIED. See United States v. Wagner, 158 F.3d 901, 902−03 (5th
Cir. 1998).




                                       2